Citation Nr: 0336096	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army (Army) from January 1976 to December 1978, and in the 
United States Coast Guard (Coast Guard) from February 1980 to 
April 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 2002 RO rating decision.


FINDINGS OF FACT

1. The preponderance of the evidence is that the symptoms of 
a left knee injury in service were acute and transitory and 
resolved without any chronic disability.

2.  There is no medical evidence of a current left knee 
disability of record.


CONCLUSION OF LAW

Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Claim for service connection

The veteran essentially is seeking service connection for a 
left knee disability allegedly incurred while playing 
racquetball on active duty in March 1980.  

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002).  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2003).  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disability first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

There is no allegation that the veteran aggravated (during 
either period of active duty) any preexisting knee injury, so 
service connection on that basis is not at issue in this 
case.  38 C.F.R. § 3.306 (2003).

At examinations conducted in January and February of 1980 (in 
conjunction with his enlistment in the Coast Guard), the 
veteran denied any history of broken bones, arthritis, 
rheumatism, or bursitis, bone, joint or other deformity, 
lameness, or "trick" or locked knee.  Both examinations 
revealed normal lower extremities.

In March 1980, the veteran sought outpatient treatment for 
left knee pain.  He said that two days before, he had been 
playing racquetball when he twisted his left knee as his foot 
was placed squarely on the deck.  He felt pain on the medial 
aspect of the knee joint space, and felt a popping and 
clicking sensation.  He stated that he had injured this same 
knee before, playing football.  During the outpatient visit, 
the veteran walked in a stiff-legged manner and limped to the 
left.  He was able to put his left knee through only about 50 
degrees of motion.  There was no anterior or posterior 
instability and the lateral and medial ligaments appeared 
intact.  Stress maneuvers of the lateral and collateral 
ligaments caused pain along the medial aspect of the joint.  
There was no knee effusion or warmth.  X-rays appeared normal 
to the examiner's eye.  The veteran was assessed as having a 
possible left torn medial meniscus, and was prescribed 
medication.  However, five days later, he returned to the 
clinic complaining that his knee was throbbing, swollen, and 
worse than ever before.  He was issued crutches and given 
more medication.

An orthopedic examination conducted approximately one week 
later revealed no left knee swelling, heat, crepitus, 
effusion, or popping on motion, although there was a lot of 
guarding displayed and mild pain reported on external 
rotation.  Following another orthopedic examination, the 
diagnosis was rule out medial meniscus tear or "med. col. 
lig. tear."  A subsequent arthrogram was normal, however, 
and by late March 1980, the left knee was displaying full 
extension and no tenderness to palpation.  The veteran 
reported that he was not having much trouble anymore and his 
left knee pain was deemed to be "resolved".  Nevertheless, 
he was advised to begin a quadriceps exercise regimen and 
return in two weeks.

There is no further record of the veteran having sought 
treatment in service for left knee symptoms, nor has he 
submitted records reflecting treatment for any left knee 
symptoms between 1981 and 1994.  Private medical records do 
reflect that he sought treatment for left knee symptoms in 
November 1994 at an orthopedic clinic.  At that time, he 
reported that he had undergone meniscus surgery in 1987, 
approximately seven years after discharge from the Coast 
Guard.  He had not had any subsequent problems until November 
1994, when he apparently fell while working as a meter 
reader.  He complained of pain and swelling of the left knee.  
Examination revealed a moderate swelling and positive 
Lachman's sign, but his knee was otherwise stable.  An x-ray 
was negative.  The diagnosis was possible tear of the 
anterior cruciate ligament (ACL) of the left knee.  A 
subsequent arthrogram revealed absent anterior cruciate.  In 
late November 1994, the veteran underwent a partial medial 
meniscectomy, along with an ACL reconstruction.  By December 
1994, his sutures were removed, the wound was healed, and 
good stability was noted.  He successfully underwent physical 
therapy and essentially concluded his treatment by May 1995.

The claims file also contains numerous VA outpatient records 
dated between March 2001 and April 2002, reflecting treatment 
of the veteran for various conditions.  These records do not 
reflect any complaints of or treatment for any left knee 
symptoms, however.  

A disability for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disability in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

In this case, the veteran's in-service left knee injury 
appears to have been acute and transitory in nature and 
resolved completely by the time of service separation in 
April 1980.  No further complaints or diagnoses of any 
residuals of a left knee injury were noted until 1994, over 
14 years after discharge.  While the Board acknowledges the 
veteran's assertion (made in a September 2002 written 
statement) that his left knee has "never been the same" 
since falling in the Coast Guard, there simply is no evidence 
that he had a chronic left knee disability in service, or 
that there is any continuity between the left knee symptoms 
of 1980 and his treatment for a left knee disability in 1994.  
Even the veteran's reported knee surgery in 1987 would have 
occurred more than seven years after his discharge from the 
Coast Guard, and there is no evidence that he had sought 
treatment for left knee symptoms in the interim.

Furthermore, there are no reports reflecting complaints of 
any left knee symptoms after May 1995 (more than six years 
before the veteran first filed his claim for service 
connection).  Congress has specifically limited entitlement 
to service connected benefits to cases where there is a 
current disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the veteran himself has claimed he has a 
current left knee disability which was first manifested in 
service, the Board notes that as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran has a current left knee disability first 
incurred in service.  38 U.S.C.A. § 1131 (West 2002).  A 
claim must be denied when the preponderance of the evidence 
is against it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003). This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003); See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and its implementing regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The veteran filed a formal claim for service connection (on a 
VA Form 21-526) in May 2002.  Thus, there is no issue as to 
provision of a form or instructions for applying for benefits 
in this case. 38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2003).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim. 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
veteran was sent a development letter in July 2002, notice of 
a rating decision in August 2002, a statement of the case in 
November 2002, and a supplemental statement of the case in 
April 2003.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether service connection could be granted, and the analysis 
of the facts as applied to those criteria, thereby abundantly 
informing the veteran of the information and evidence 
necessary to substantiate his claim.

The Board is also satisfied that, especially by its July 2002 
letter, VA has specifically set out "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant." 38 C.F.R. 
§ 3.159(b)(1) (2003).  The Board is mindful that the July 
2002 letter contained (in pertinent part) language to the 
effect that the veteran had 30 days from the date of the 
letter to respond.  The letter further advised the veteran 
that if he did not submit the information or evidence by the 
end of the 30-day period, the RO would decide his appeal 
based on the information and evidence currently of record.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a notice 
under the VCAA is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 1-
year period provided for response.

In the present case, the Board finds that the veteran was 
provided both a 30-day and 1-year period to submit evidence.  
More than a full year has passed since VA issued the initial 
notice, and the veteran submitted medical records in support 
of his claim well beyond the 30 days, specifically in January 
2003 and April 2003.  

VA has certainly fulfilled the VCAA's duty-to-notify 
requirements in this case.  VA must also make, and has made, 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claims for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claims. 38 
U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003). Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the veteran adequately identifies to 
the Secretary and authorizes the Secretary to obtain. 38 
U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003). In this case, the RO has obtained 
medical records from the veteran's active duty in the Coast 
Guard as well as relevant post-service private and VA medical 
records.

While the veteran has not indicated that there are any 
outstanding records pertinent to his claim, the Board 
acknowledges that the RO has not attempted to obtain his Army 
medical records.  However, the veteran has reiterated (in a 
November 2002 Form 9) that the injury to his left knee 
occurred during his service in the Coast Guard, and had 
nothing to do with his service in the Army.  In a July 2002 
written statement, he indicated that he was comfortable with 
the RO proceeding with his claim so long as his Coast Guard 
records were obtained (and they were).  The Board therefore 
concludes that remanding this case to obtain the veteran's 
Army service medical records is simply not warranted.

On a written form submitted in November 2002, the veteran 
requested a hearing before a Decision Review Officer at the 
RO.  In a December 2002 letter, the RO advised the veteran 
that this hearing was scheduled to take place on April 9, 
2003.  He failed to report for this hearing, however.

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003) [emphasis added].

A medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317, 
manifesting during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

As detailed in the discussion above, there is no medical 
evidence which reflects that the veteran currently has a left 
knee disability.  Indeed, the last time he sought treatment 
for left knee symptoms was in December 1994, more than seven 
years prior to filing his claim for service connection.  
Because the evidence of record in this case does not satisfy 
subparagraph (A) of 38 C.F.R. § 3.159(c)(4), the Board finds 
that VA has no duty to schedule a medical examination of the 
veteran's left knee.

The applicable requirements of the VCAA have been 
substantially met by VA, and there are no areas in which 
further development may be fruitful. There is no possible 
benefit to remanding this case to the RO (which referenced 
the VCAA in its November 2002 statement of the case), or to 
otherwise conduct any other development or notification 
actions. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).




ORDER

Service connection for a left knee disability is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



